11-251-ag
         Lin v. Holder
                                                                                        BIA
                                                                                  Elstein, IJ
                                                                               A094 923 470
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                ROBERT D. SACK,
 9                REENA RAGGI,
10                    Circuit Judges.
11       _______________________________________
12
13       Guang Lin, AKA Guang Ren Lin,
14                Petitioner,
15
16                       v.                                     11-251-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Richard Tarzia, Belle Mead, New
24                                     Jersey.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Nancy E. Friedman, Senior
28                                     Litigation Counsel; Brooke M.
29                                     Maurer, Trial Attorney, Office of
 1                            Immigration Litigation, United
 2                            States Department of Justice,
 3                            Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 8   is DENIED.

 9       Guang Lin, a native and citizen of China, seeks review

10   of a December 27, 2010, decision of the BIA affirming the

11   February 25, 2009, decision of Immigration Judge (“IJ”),

12   Annette S. Elstein, which denied his application for asylum

13   and withholding of removal.    In re Guang Lin a.k.a. Guang

14   Ren Lin, No. A094 923 470 (B.I.A. Dec. 27, 2010), aff’g No.

15   A094 923 470 (Immig. Ct. N.Y. City Feb. 25, 2009).    We

16   assume the parties’ familiarity with the underlying facts

17   and procedural history of this case.

18       We have reviewed the decision of the IJ as supplemented

19   by the BIA.    See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

20   Cir. 2005).    The applicable standards of review are well-

21   established.    See 8 U.S.C. § 1252(b)(4)(B); see also Corovic

22   v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

23       For asylum applications, such as this one, governed by

24   the amendments made to the Immigration and Nationality Act



                                    2
 1   by the REAL ID Act of 2005, the agency may, considering the

 2   totality of the circumstances, base a credibility finding on

 3   an asylum applicant’s “demeanor, candor, or responsiveness,”

 4   the plausibility of his or her account, and inconsistencies

 5   in his or her statements, without regard to whether they go

 6   “to the heart of the applicant’s claim.”    See 8 U.S.C.

 7   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 8   167 (2d Cir. 2008).   We will “defer to an IJ’s credibility

 9   determination unless, from the totality of the

10   circumstances, it is plain that no reasonable fact-finder

11   could make” such a ruling.   Xiu Xia Lin,   534 F.3d at 167.

12   In this case, the IJ reasonably based her adverse

13   credibility determination on inconsistencies between Lin’s

14   hearing testimony, his asylum application, and his wife’s

15   affidavit, and on lack of detail in his hearing testimony.

16       At the hearing, Lin testified that he had physically

17   struggled with Chinese government officials when they came

18   to take his wife to be forcibly sterilized, and that

19   officials made yearly visits to his home to order his family

20   to pay the outstanding balance on a fine that the family had

21   incurred for violating China’s family planning policy.

22



                                   3
 1       As the IJ correctly noted, however, Lin never made

 2   either of those assertions in his asylum application, and

 3   they are likewise not mentioned in his wife’s affidavit.

 4   Lin additionally testified that the smugglers who had helped

 5   him enter the United States would pose a danger to his life

 6   and the lives of his family members if he were returned to

 7   China while still in debt to the smugglers, but, as the IJ

 8   correctly noted, he mentioned no specific threat.

 9   Furthermore, although Lin testified that his salary would

10   not be enough to enable him to pay his family planning fine

11   and smuggling debt if he were returned to China, the IJ

12   correctly noted that, in 2002, he made a substantial payment

13   towards his family planning fine that opens to serious

14   question his alleged inability to pay.

15       These inconsistencies and lack of detail, on which the

16   IJ relied, were proper grounds for his adverse credibility

17   finding.   See 8 U.S.C. § 1158(b)(1)(B)(iii).   As the only

18   evidence of a threat to Lin’s life or freedom depended upon

19   his credibility, the adverse credibility determination

20   necessarily precludes success on the claim for withholding

21   of removal.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d

22   Cir. 2006).


                                   4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    5